DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
In Claims 12-13, line 3, “the outside” should read –the outside of the housing–.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al (US 20100286527), hereinafter Cannon, in view of Boctor et al (US 20160228090), hereinafter Boctor.
Regarding claim 1, Cannon teaches a wireless (120) ultrasound probe (100) (“wireless interface 120" [0035]) comprising:
a housing (a housing of probe 100" [0041]);
a transducer array housed in the housing ("Transducer 102 represents any number of transducer elements that may be present in probe 100" [0026]; "a full array" [0031]; Fig. 1);
a light emission device (“LEDs”) which is housed in the housing, and emits light to an outside of the housing (“indications (e.g., LEDs) on the probe housing," [0100]; “when the predefined period of time is about to run out, some indicator may be displayed for the user … on the probe (e.g., via a LED)" [0110]); and
a controller (212, 228, 230, 232)(“receiver circuitry” [0027]) which is housed in the housing (Fig. 1), the controller being configured to:
transmit ultrasonic wave from the transducer array (“Transmit timing, time-gain control (TGC) and multiplexer control 212 may in some embodiments provide timing and control of each transmit excitation pulse, element multiplexer setting, and TGC waveform. An example unipolar transmitter channel circuit may include, for example, a transistor functioning as a high-voltage switch followed by a capacitor.” [0028], Figs. 1, 3), and generate a sound ray signal on the basis of a reception signal acquired by the transducer array (“Transducer 102 elements may be comprised of individual transmitter and receiver elements. For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event." [0026]. “Probe 100 receiver circuitry (not shown in FIG. 1) may include a low-noise, high-gain preamplifier 206 for each receive channel (e.g., manufactured by Texas Instruments model number VCA2615 dual-channel variable gain amplifier or the like). Any number of receive channels may be present in an embodiment.” [0027]; “data/control arbiter 228 may be responsible for merging control information and image data communicated between probe 100 and main unit 130. The control information may be passed from control interface 232, where it is collected to data/control arbiter 228 for transmission to main unit 130. In some embodiments, control and image data may be distinguishable from each other when sent across wireless interface 120” [0039], Fig. 1);
generate image information data on the basis of the sound ray signal generated (“Various transmit and/or receive elements may be selected when imaging a particular spatial region. For example, ultrasound echo data for an image frame may be acquired by sequentially interrogating adjacent sub-regions of a patient's body until data for the entire image frame has been acquired.” [0033]; “image data” [0039], Fig. 1);
wirelessly transmit the image information data generated (“data/control arbiter 228 may be responsible for merging control information and image data communicated between probe 100 and main unit 130. The control information may be passed from control interface 232, where it is collected to data/control arbiter 228 for transmission to main unit 130. In some embodiments, control and image data may be distinguishable from each other when sent across wireless interface 120” [0039], Fig. 1); and
cause the light emission device to emit light (“indications (e.g., LEDs) on the probe housing," [0100])  in a case of a manufacturing inspection (“the display may indicate any other operational errors with the system (i.e., … probe…) during a diagnostic or self-test.” [0099]. Note that the light emission device is part of the probe and the system according to [0100]. During a diagnostic or self-test, the probe including the light emission device would be turned on to verify that the operation is error-free, which includes causing light emission by the LEDs).
 
Cannon does not teach that the action being caused in a case of a manufacturing inspection is that the light emission device is caused to emit light in synchronization with a transmission timing of the ultrasonic wave in the case of a manufacturing inspection.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches the controller being configured to cause the light emission device (“a laser diode” [0234]) to emit light in synchronization with a transmission timing of the ultrasonic wave (“High PRF laser system can be considered as a requirement on the system. Since the ultrasound post-beamformed RF data acquisition relies on clinical ultrasound system, it is necessary to synchronize the laser transmission to ultrasound line transmission trigger. To keep the frame rate similar to that of conventional ultrasound B-mode imaging, the pulse repetition frequency (PRF) of the laser transmission should be the same as the transmission frequency. Therefore, a high PRF laser system such as a laser diode is a desirable, similar to that used herein.” [0234]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the controller being configured to cause the light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave, as taught by Boctor, in order to facilitate tracking an increase in irregular variation in heart rate (Boctor: [0107]). It is noted that Boctor provides additional advantage by enhancing probe and system capabilities to be able to take measurements when light in synchronization with a transmission timing of the ultrasonic wave  may be required, as in the case of tracking a heart rate (Boctor: [0107]). Furthermore, because Cannon teaches manufacturing inspections of the system including the probe (Cannon: [0099]), in the combined invention of Cannon and Boctor, the controller is configured to cause the light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave in a case of a manufacturing inspection in order to verify error-free operation of the probe and the system, including the synchronization.
It is also noted that the recitation “in a case of a manufacturing inspection” is treated as an intended use of the controller. The particular condition of a manufacturing inspection does not further limit the structure of the claimed controller or the probe. There is no recitation in the claim what structural limitation causes the controller to cause a particular action at any particular situation. Since Boctor teaches that the controller may synchronize the light emission and the ultrasound wave transmission, the controller of Boctor is considered reading on the limitation that the controller causes such a synchronization in any situation, including in a situation of a manufacturing inspection.
Hence, in the combined invention of Cannon and Boctor, the controller being configured to cause the light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave in the case of a manufacturing inspection. 
For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 2, Cannon modified by Boctor teaches the ultrasound probe according to claim 1. 
Cannon does not teach that the light emission device emits light having an invisible wavelength.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches that the light emission device emits light having an invisible wavelength (“The terms “light” and “optical” are intended to have a broad meaning. They can include, but are not limited to, the visible regions of the electromagnetic spectrum. They can include nonvisible regions of the electromagnetic spectrum such as infrared.” [0071]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the light emission device that emits light having an invisible wavelength., as taught by Boctor, in order to facilitate optical imaging by providing optically observable localized spot on a body of interest. (Boctor: Abstract).
Regarding claim 3, Cannon modified by Boctor teaches the ultrasound probe according to claim 2. 
Cannon does not teach that the light having the invisible wavelength is infrared light.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches that the light having the invisible wavelength is infrared light (“The terms “light” and “optical” are intended to have a broad meaning… They can include nonvisible regions of the electromagnetic spectrum such as infrared.” [0071]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the light emission device that emits light having an invisible wavelength., as taught by Boctor, in order to facilitate optical imaging by providing optically observable localized spot on a body of interest. (Boctor: Abstract).
Regarding claim 4, Cannon modified by Boctor teaches the ultrasound probe according to claim 1, wherein Cannon teaches that the light emission device emits light having a visible wavelength (“when the predefined period of time is about to run out, some indicator may be displayed for the user … on the probe (e.g., via a LED)" [0110]).
Regarding claim 5, Cannon modified by Boctor teaches the ultrasound probe according to claim 4, wherein Cannon teaches that the light emission device serves as an indication of power-on of the ultrasound probe (“The probe's status may include an indicator and/or display of certain values relevant to the operation of the system. For example, the indicator may be visible…Without limitation, the indicator may indicate power status, … power warnings,” [0038]. “Instead of, or in addition to, providing a display indication related to the probe, some embodiments may have indications (e.g., LEDs) on the probe housing,” [0100]).
Regarding claim 8, Cannon modified by Boctor teaches the ultrasound probe according to claim 4.
 Cannon teaches a battery (236) (“Probe 100 circuitry also includes power supply 236, which may operate to provide drive voltage to the transmitters as well as power to other probe electronics. Power supply 236 may be any type of electrical power storage mechanism, such as one or more batteries” [0041], Fig. 1),
wherein the controller detects a remaining amount of the battery (“battery level from power supply management 230” [0037], Fig. 1; “a controller may monitor the battery. The controller may be a separate part of the system and/or built into the battery pack...Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe or other devices using communication channels.” [0112]), and
the light emission device indicates the remaining amount of the battery detected by the controller (“the indicator may be visible… the indicator may indicate power status... Also, the indicator may show characteristics of a power source like capacity, type, charge state, power state, ” [0038]. “Instead of, or in addition to, providing a display indication related to the probe, some embodiments may have indications (e.g., LEDs) on the probe housing,” [0100]. “Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe … using communication channels.” [0112]).
Regarding claim 9, Cannon modified by Boctor teaches the ultrasound probe according to claim 5.
 Cannon teaches a battery (236) (“Probe 100 circuitry also includes power supply 236, which may operate to provide drive voltage to the transmitters as well as power to other probe electronics. Power supply 236 may be any type of electrical power storage mechanism, such as one or more batteries” [0041], Fig. 1),
wherein the controller detects a remaining amount of the battery (“battery level from power supply management 230” [0037], Fig. 1; “a controller may monitor the battery. The controller may be a separate part of the system and/or built into the battery pack...Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe or other devices using communication channels.” [0112]), and
the light emission device indicates the remaining amount of the battery detected by the controller (“the indicator may be visible… the indicator may indicate power status... Also, the indicator may show characteristics of a power source like capacity, type, charge state, power state, ” [0038]. “Instead of, or in addition to, providing a display indication related to the probe, some embodiments may have indications (e.g., LEDs) on the probe housing,” [0100]. “Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe … using communication channels.” [0112]).
Regarding claim 14, Cannon modified by Boctor teaches the ultrasound probe according to claim 1.
Cannon does not teach that the controller turns on and off the light emission device in synchronization with the transmission timing of the ultrasonic wave from the transducer array for each scanning line.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches that the controller turns on and off (“the pulse … of the laser transmission” [0234]) the light emission device (“a laser diode” [0234]) (Note that the off state seen as a state in which the laser diode is not firing and on state as a state of emitting a pulse. Because Boctor teaches pulse emission rather than a continuous wave emission, the light emission device is being turned on and off for each pulse) in synchronization with the transmission timing of the ultrasonic wave from the transducer array for each scanning line (“ultrasound line transmission trigger” [0234]) (“High PRF laser system can be considered as a requirement on the system. Since the ultrasound post-beamformed RF data acquisition relies on clinical ultrasound system, it is necessary to synchronize the laser transmission to ultrasound line transmission trigger. To keep the frame rate similar to that of conventional ultrasound B-mode imaging, the pulse repetition frequency (PRF) of the laser transmission should be the same as the transmission frequency. Therefore, a high PRF laser system such as a laser diode is a desirable, similar to that used herein.” [0234]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the controller being configured to cause the light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave, as taught by Boctor, in order to facilitate tracking an increase in irregular variation in heart rate (Boctor: [0107]). 
Regarding claim 18, Cannon teaches a control method of an ultrasound probe (100) (“The disclosed embodiments include a method … for conducting ultrasound interrogation of a medium using two or more different transducers in one probe housing. The novel method includes transmitting a non-beamformed or beamformed ultrasound wave into the medium using a single probe housing that provides a user the ability to quickly change the desired field focus and view without having to change probe assemblies.” [0004]) comprising:
transmitting an ultrasonic wave from a transducer array (102) ("Transducer 102 represents any number of transducer elements that may be present in probe 100… the transmit event." [0026]. “Transmit timing, time-gain control (TGC) and multiplexer control 212 may in some embodiments provide timing and control of each transmit excitation pulse, element multiplexer setting, and TGC waveform. An example unipolar transmitter channel circuit may include, for example, a transistor functioning as a high-voltage switch followed by a capacitor.” [0028]. "a full array" [0031]; Figs. 1, 3-4);
generating a sound ray signal on the basis of a reception signal acquired by the transducer array (“Transducer 102 elements may be comprised of individual transmitter and receiver elements. For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event." [0026]. “Probe 100 receiver circuitry (not shown in FIG. 1) may include a low-noise, high-gain preamplifier 206 for each receive channel (e.g., manufactured by Texas Instruments model number VCA2615 dual-channel variable gain amplifier or the like). Any number of receive channels may be present in an embodiment.” [0027]; “data/control arbiter 228 may be responsible for merging control information and image data communicated between probe 100 and main unit 130. The control information may be passed from control interface 232, where it is collected to data/control arbiter 228 for transmission to main unit 130. In some embodiments, control and image data may be distinguishable from each other when sent across wireless interface 120” [0039]. “Transducer elements 302 and 304 convert the acoustic wave into electrical energy that is amplified, respectively, by amplifiers 401 and 403." [0069], Figs. 1, 3-4);
generating image information data on the basis of the generated sound ray signal (“Various transmit and/or receive elements may be selected when imaging a particular spatial region. For example, ultrasound echo data for an image frame may be acquired by sequentially interrogating adjacent sub-regions of a patient's body until data for the entire image frame has been acquired.” [0033]; “image data” [0039], Fig. 1);
wirelessly transmitting the generated image information data (“data/control arbiter 228 may be responsible for merging control information and image data communicated between probe 100 and main unit 130. The control information may be passed from control interface 232, where it is collected to data/control arbiter 228 for transmission to main unit 130. In some embodiments, control and image data may be distinguishable from each other when sent across wireless interface 120” [0039], Fig. 1); and
causing a light emission device (“LEDs”) to emit light (“indications (e.g., LEDs) on the probe housing," [0100]; “when the predefined period of time is about to run out, some indicator may be displayed for the user … on the probe (e.g., via a LED)" [0110]) in a case of a manufacturing inspection (“the display may indicate any other operational errors with the system (i.e., … probe…) during a diagnostic or self-test. [0099]. Note that “operational errors” with the probe necessarily include probe not emitting light as expected. It would be obvious to a person of ordinary skill in the art that, in order to diagnose that, a probe would have to be turned on and an attempt would have to be made to cause a light emission device to emit light in a case of a manufacturing inspection to ensure error-free operation).
Cannon does not teach causing a light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave from the transducer array in the case of a manufacturing inspection.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches causing the light emission device (“a laser diode”) to emit light in synchronization with a transmission timing of the ultrasonic wave from the transducer array (“This three-dimensional US transducer consists of a curvilinear US array," [0110]. “High PRF laser system can be considered as a requirement on the system. Since the ultrasound post-beamformed RF data acquisition relies on clinical ultrasound system, it is necessary to synchronize the laser transmission to ultrasound line transmission trigger. To keep the frame rate similar to that of conventional ultrasound B-mode imaging, the pulse repetition frequency (PRF) of the laser transmission should be the same as the transmission frequency. Therefore, a high PRF laser system such as a laser diode is a desirable, similar to that used herein.” [0234]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the step of causing a light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave from the transducer array, as taught by Boctor, in order to facilitate tracking an increase in irregular variation in heart rate (Boctor: [0107]). It is noted that Boctor provides additional advantage by enhancing probe and system capabilities to be able to take measurements when light in synchronization with a transmission timing of the ultrasonic wave may be required, as in the case of tracking a heart rate (Boctor: [0107]). Furthermore, because Cannon teaches manufacturing inspections of the system including the probe (Cannon: [0099]), in the combined invention of Cannon and Boctor, the step of causing the light emission device to emit light is performed in synchronization with a transmission timing of the ultrasonic wave in a case of a manufacturing inspection in order to ensure error-free operation of the probe and the system, including the synchronization.

Claims 6-7, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon and Boctor as applied to claims 4-5, and further in view of Peddicord (US 20120215280), hereinafter Peddicord.
Regarding claim 6, Cannon modified by Boctor teaches the ultrasound probe according to claim 4, wherein Cannon teaches that the controller detects a wireless communication state (“link is terminated” [0098]) (“The exclusive link may be established by communicating a particular data sequence and/or particular data character between the main unit and the probe." [0088]; “it may be that after the linkup process has been completed, the probe and main unit may include some information (e.g., their identification numbers) in some or all subsequent communication. This may permit the devices to avoid subsequent conflicts or miscommunication with nearby systems. In addition, the probe and main unit may store their own and each other's identification numbers in order to facilitate subsequent linkups after a particular session is terminated or placed in a non-operative mode…In this way, if the link between the probe and main unit link is terminated or discontinued for some period, either device (or another device) may attempt to reestablish the link. Such attempted reestablishment of the link may be accomplished automatically (e.g., periodically)” [0098]). 
Cannon as modified by Boctor does not teach that the light emission device indicates the wireless communication state detected by the controller. 
However, in the medical devices field of endeavor, Peddicord discloses a probe assembly ([0033]), which is analogous art. Peddicord teaches that the light emission device indicates the wireless communication state detected by the controller (“communication between controller 104 and probe assembly 102 may be wireless, for example, using Bluetooth, wireless local area network, or personal area network protocols” [0034]. “Front panel 702 may include a plurality of indicator lamps 712 (e.g. lights, LEDs, etc.) which may indicate … a communication state (e.g., communication to a computer, to probe assembly 102, etc.),” [0050], Fig. 8. 
Therefore, based on Peddicord’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cannon and Boctor to have the light emission device that indicates the wireless communication state detected by the controller, as taught by Peddicord, in order to facilitate probe operation (Peddicord: [0034]). 
Regarding claim 7, Cannon modified by Boctor teaches the ultrasound probe according to claim 5, wherein Cannon teaches that the controller detects a wireless communication state (“link is terminated” [0098]) (“The exclusive link may be established by communicating a particular data sequence and/or particular data character between the main unit and the probe." [0088]; “it may be that after the linkup process has been completed, the probe and main unit may include some information (e.g., their identification numbers) in some or all subsequent communication. This may permit the devices to avoid subsequent conflicts or miscommunication with nearby systems. In addition, the probe and main unit may store their own and each other's identification numbers in order to facilitate subsequent linkups after a particular session is terminated or placed in a non-operative mode…In this way, if the link between the probe and main unit link is terminated or discontinued for some period, either device (or another device) may attempt to reestablish the link. Such attempted reestablishment of the link may be accomplished automatically (e.g., periodically)” [0098]). 
Cannon as modified by Boctor does not teach that the light emission device indicates the wireless communication state detected by the controller. 
However, in the medical devices field of endeavor, Peddicord discloses a probe assembly ([0033]), which is analogous art. Peddicord teaches that the light emission device indicates the wireless communication state detected by the controller (“communication between controller 104 and probe assembly 102 may be wireless, for example, using Bluetooth, wireless local area network, or personal area network protocols” [0034]. “Front panel 702 may include a plurality of indicator lamps 712 (e.g. lights, LEDs, etc.) which may indicate … a communication state (e.g., communication to a computer, to probe assembly 102, etc.),” [0050], Fig. 8. 
Therefore, based on Peddicord’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cannon and Boctor to have the light emission device that indicates the wireless communication state detected by the controller, as taught by Peddicord, in order to facilitate probe operation (Peddicord: [0034]). 
Regarding claim 10, Cannon modified by Boctor and Peddicord teaches the ultrasound probe according to claim 6.
 Cannon teaches a battery (236) (“Probe 100 circuitry also includes power supply 236, which may operate to provide drive voltage to the transmitters as well as power to other probe electronics. Power supply 236 may be any type of electrical power storage mechanism, such as one or more batteries” [0041], Fig. 1),
wherein the controller detects a remaining amount of the battery (“battery level from power supply management 230” [0037], Fig. 1; “a controller may monitor the battery. The controller may be a separate part of the system and/or built into the battery pack...Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe or other devices using communication channels.” [0112]), and
the light emission device indicates the remaining amount of the battery detected by the controller (“the indicator may be visible… the indicator may indicate power status... Also, the indicator may show characteristics of a power source like capacity, type, charge state, power state, ” [0038]. “Instead of, or in addition to, providing a display indication related to the probe, some embodiments may have indications (e.g., LEDs) on the probe housing,” [0100]. “Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe … using communication channels.” [0112]).
Regarding claim 11, Cannon modified by Boctor and Peddicord teaches the ultrasound probe according to claim 7.
 Cannon teaches a battery (236) (“Probe 100 circuitry also includes power supply 236, which may operate to provide drive voltage to the transmitters as well as power to other probe electronics. Power supply 236 may be any type of electrical power storage mechanism, such as one or more batteries” [0041], Fig. 1),
wherein the controller detects a remaining amount of the battery (“battery level from power supply management 230” [0037], Fig. 1; “a controller may monitor the battery. The controller may be a separate part of the system and/or built into the battery pack...Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe or other devices using communication channels.” [0112]), and
the light emission device indicates the remaining amount of the battery detected by the controller (“the indicator may be visible… the indicator may indicate power status... Also, the indicator may show characteristics of a power source like capacity, type, charge state, power state, ” [0038]. “Instead of, or in addition to, providing a display indication related to the probe, some embodiments may have indications (e.g., LEDs) on the probe housing,” [0100]. “Also, the controller may provide feedback to the system and display such information to the user regarding the battery's current charge state. This may be accomplished, for example, by monitoring such parameters as the battery's open-circuit voltage, integrated current in and out since last full charge, etc. In some embodiments, such information may be transferred between the battery and probe … using communication channels.” [0112]).
Regarding claim 15, Cannon modified by Boctor and Peddicord teaches the ultrasound probe according to claim 6.
Cannon does not teach that the controller turns on and off the light emission device in synchronization with the transmission timing of the ultrasonic wave from the transducer array for each scanning line.
However, in the medical ultrasound field of endeavor, Boctor discloses photoacoustic tracking and registration in interventional ultrasound, which is analogous art. Boctor teaches that the controller turns on and off (“the pulse … of the laser transmission” [0234]) the light emission device (“a laser diode” [0234]) (Note that the off state seen as a state in which the laser diode is not firing and on state as a state of emitting a pulse. Because Boctor teaches pulse emission rather than a continuous wave emission, the light emission device is being turned on and off for each pulse) in synchronization with the transmission timing of the ultrasonic wave from the transducer array for each scanning line (“ultrasound line transmission trigger” [0234]) (“High PRF laser system can be considered as a requirement on the system. Since the ultrasound post-beamformed RF data acquisition relies on clinical ultrasound system, it is necessary to synchronize the laser transmission to ultrasound line transmission trigger. To keep the frame rate similar to that of conventional ultrasound B-mode imaging, the pulse repetition frequency (PRF) of the laser transmission should be the same as the transmission frequency. Therefore, a high PRF laser system such as a laser diode is a desirable, similar to that used herein.” [0234]).
Therefore, based on Boctor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cannon to have the controller being configured to cause the light emission device to emit light in synchronization with a transmission timing of the ultrasonic wave, as taught by Boctor, in order to facilitate tracking an increase in irregular variation in heart rate (Boctor: [0107]). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon and Boctor as applied to claim 1, and further in view of Hidai (US 20210064334), hereinafter Hidai.
Regarding claim 12, Cannon modified by Boctor teaches the ultrasound probe according to claim 1.
 Cannon teaches a probe-side light receiving device (“The primary and/or alternate channels also may be used to sense a proximity of the main unit from the probe and vice versa. For example, … the primary and/or alternate channels may employ IR," [0085]. The probe-side device that receives IR to “employ IR" is probe-side light receiving device),
wherein the controller accepts a command (“communicating a particular data sequence and/or particular data character” [0088]) from the outside (“a particular main unit” [0086]) on the basis of light (“IR," [0085]; “optical, infrared” Claim 21) acquired by the probe-side light receiving device (“it may be desirable to establish an exclusive link between a particular probe and a particular main unit based on a proximity between the two and/or between other devices. Since determining proximity may be difficult using signal properties of a primary RF communication channel, for example, an alternate channel may be utilized in order to facilitate the linkup process. Some alternate communication channels described above (e.g., IR) may be highly directional” [0086]; “transmitting the digital data using at least one of the following techniques: optical, infrared” Claim 21. “The exclusive link may be established by communicating a particular data sequence and/or particular data character between the main unit and the probe." [0088]; “it may be that after the linkup process has been completed, the probe and main unit may include some information (e.g., their identification numbers) in some or all subsequent communication. This may permit the devices to avoid subsequent conflicts or miscommunication with nearby systems. In addition, the probe and main unit may store their own and each other's identification numbers in order to facilitate subsequent linkups after a particular session is terminated or placed in a non-operative mode…In this way, if the link between the probe and main unit link is terminated or discontinued for some period, either device (or another device) may attempt to reestablish the link. Such attempted reestablishment of the link may be accomplished automatically (e.g., periodically)” [0098]). 
Cannon as modified by Boctor does not teach that the controller causes the light emission device to emit light on the basis of the command accepted. 
However, in the infrared communication field of endeavor ([0046]), Hidai discloses device operation apparatus, device operation system and device operation method, which is analogous art. Hidai teaches that the controller causes the light emission device to emit light (“to output a light emission signal” [0045]) on the basis of the command accepted (“a light emission signal output request” [0045]) (“the light emission control unit 105 generates a light emission signal output request for requesting each of the light emitting apparatuses 300 to output a light emission signal. The light emission control unit 105 transmits the light emission signal output request to each of the light emitting apparatuses 300 via the infrared communication unit 106.” [0045], Fig. 1). 
Therefore, based on Hidai’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cannon and Boctor to have the controller that causes the light emission device to emit light on the basis of the command accepted, as taught by Hidai, in order to facilitate device operation (Hidai: [0031]). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon, Boctor, and Peddicord as applied to claim 6, and further in view of Hidai (US 20210064334), hereinafter Hidai.
Regarding claim 13, Cannon modified by Boctor and Peddicord teaches the ultrasound probe according to claim 6.
 Cannon teaches a probe-side light receiving device (“The primary and/or alternate channels also may be used to sense a proximity of the main unit from the probe and vice versa. For example, … the primary and/or alternate channels may employ IR," [0085]. The probe-side device that receives IR to “employ IR" is probe-side light receiving device),
wherein the controller accepts a command (“communicating a particular data sequence and/or particular data character” [0088]) from the outside (“a particular main unit” [0086]) on the basis of light (“IR," [0085]; “optical, infrared” Claim 21) acquired by the probe-side light receiving device (“it may be desirable to establish an exclusive link between a particular probe and a particular main unit based on a proximity between the two and/or between other devices. Since determining proximity may be difficult using signal properties of a primary RF communication channel, for example, an alternate channel may be utilized in order to facilitate the linkup process. Some alternate communication channels described above (e.g., IR) may be highly directional” [0086]; “transmitting the digital data using at least one of the following techniques: optical, infrared” Claim 21. “The exclusive link may be established by communicating a particular data sequence and/or particular data character between the main unit and the probe." [0088]; “it may be that after the linkup process has been completed, the probe and main unit may include some information (e.g., their identification numbers) in some or all subsequent communication. This may permit the devices to avoid subsequent conflicts or miscommunication with nearby systems. In addition, the probe and main unit may store their own and each other's identification numbers in order to facilitate subsequent linkups after a particular session is terminated or placed in a non-operative mode…In this way, if the link between the probe and main unit link is terminated or discontinued for some period, either device (or another device) may attempt to reestablish the link. Such attempted reestablishment of the link may be accomplished automatically (e.g., periodically)” [0098]). 
Cannon as modified by Boctor and Peddicord does not teach that the controller causes the light emission device to emit light on the basis of the command accepted. 
However, in the infrared communication field of endeavor ([0046]), Hidai discloses device operation apparatus, device operation system and device operation method, which is analogous art. Hidai teaches that the controller causes the light emission device to emit light (“to output a light emission signal” [0045]) on the basis of the command accepted (“a light emission signal output request” [0045]) (“the light emission control unit 105 generates a light emission signal output request for requesting each of the light emitting apparatuses 300 to output a light emission signal. The light emission control unit 105 transmits the light emission signal output request to each of the light emitting apparatuses 300 via the infrared communication unit 106.” [0045], Fig. 1). 
Therefore, based on Hidai’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cannon, Boctor, and Peddicord to have the controller that causes the light emission device to emit light on the basis of the command accepted, as taught by Hidai, in order to facilitate device operation (Hidai: [0031]). 

Allowable Subject Matter
Claims 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “the controller turns on and off the light emission device in synchronization with a start timing of each frame in ultrasound image generation, at a cycle different from an on-off cycle of the light emission device in the transmission timing for each scanning line”, as recited in claim 16. 
Claim 17 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “the controller turns on and off the light emission device in synchronization with a start timing of each frame in ultrasound image generation, at a cycle different from an on-off cycle of the light emission device in the transmission timing for each scanning line”, as recited in claim 17. 
Claim 19 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “an inspection apparatus which receives the ultrasonic wave transmitted from the transducer array of the ultrasound probe, generates a synchronization signal on the basis of light emitted from the light emission device of the ultrasound probe, and performs an inspection of the ultrasound probe on the basis of the received ultrasonic wave and the synchronization signal, in the case of the manufacturing inspection”, as recited in claim 19. 
Claim 20 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “the inspection apparatus has a probe holder that holds the ultrasound probe, and an inspection apparatus-side light receiving device that is installed in the probe holder and receives light emitted from the light emission device of the ultrasound probe”, as recited in claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             



/YI-SHAN YANG/Primary Examiner, Art Unit 3793